Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

June 27, 2003

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, CA 92660

 

Ladies and Gentlemen:

 

Introduction. Sonic Solutions, a California corporation (the “Company”),
proposes, subject to the terms and conditions herein, to issue and sell an
aggregate of up to $8.5 million in shares, as applicable, of its common stock,
no par value per share (the “Common Stock”), or of its preferred stock, no par
value per share (the “Preferred Stock”), directly to various investors
(collectively, the “Investors”). The Common Stock and Preferred Stock are
sometimes herein collectively referred to as the “Securities.”

 

The Company hereby confirms its agreement with the Placement Agent as follows:

 

Section 1. Agreement to Act as Placement Agent.

 

(a) On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement between the Company and Roth Capital Partners, LLC (“Roth Capital”),
Roth Capital shall be the Company’s non-exclusive placement agent (in such
capacity, the “Placement Agent”), in connection with the issuance and sale by
the Company of the Securities in one or more proposed takedowns (each takedown
shall be referred to herein as an “Offering”) from shelf Registration Statement
No. 333-103624 (the “Registration Statement”). The terms of each Offering shall
be subject to market conditions and negotiations between the Company, Roth
Capital and the prospective Investors. Roth Capital shall use commercially
reasonable efforts to facilitate each Offering for the Company. As compensation
for services rendered, and provided that any of the Securities are sold to
Investors in any Offering, on the Closing Date (as defined below) of each
Offering, the Company shall pay to the Placement Agent an amount negotiated in
connection with a particular Offering. In connection with each Offering, the
parties will enter into a pricing agreement (“Pricing Agreement”), which shall
be deemed a part of this Agreement and which shall set forth the terms of such
Offering, including the compensation to be paid to Roth Capital for services
rendered in connection therewith.

 

This Agreement shall not give rise to any commitment by the Placement Agent to
purchase any of the Securities, and the Placement Agent shall have no authority
to bind the Company. The Placement Agent shall act on a commercially reasonable
efforts basis and does not guarantee that it will be able to raise new capital
in any prospective Offering.

 

(b) Either party may terminate the engagement at any time upon 10 days written
notice to the other party. Upon termination, Roth Capital will be entitled to
collect all fees earned and expenses incurred through the date of termination.

 

(c) The Company acknowledges that any advice given by Roth Capital to the
Company is solely for the benefit and use of the Board of Directors of the
Company and may not be used, reproduced, disseminated, quoted or referred to,
without your prior written consent. The Placement Agent may retain other brokers
or dealers to act as sub-agents on its behalf in connection with any Offering.
Nothing in this



--------------------------------------------------------------------------------

Agreement shall be construed to limit the ability of Roth Capital or its
affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with entitles or
persons other than the Company.

 

Section 2. Representations, Warranties and Agreements of the Company.

 

The Company hereby represents, warrants and covenants to the Placement Agent as
of the date hereof, and as of the Closing Date of each Offering, as follows:

 

(a) Securities Law Filings. The Company meets the requirements for use of Form
S-3 under the Securities Act of 1933, as amended (the “Act”), and has filed with
the Securities and Exchange Commission (the “Commission”) the Registration
Statement on such Form S-3 (Registration File No. 333-103624), which became
effective in March, 2003, for the registration under the Act of the Securities.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Act and complies in all other material respects with said
Rule. The Company will file with the Commission pursuant to Rule 424(b) under
the Act a supplement to the form of prospectus included in such registration
statement relating to a placement of the Securities and the plan of distribution
thereof and has advised the Placement Agent of all further information
(financial and other) with respect to the Company to be set forth therein. Such
registration statement, including the exhibits thereto, as amended at the date
of this Agreement, is hereinafter called the “Registration Statement”; such
prospectus in the form in which it appears in the Registration Statement is
hereinafter called the “Base Prospectus”; and the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called a “Prospectus Supplement.” Any reference herein to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or
before the date of this Agreement, or the issue date of the Base Prospectus or
Prospectus Supplement, as the case may be; and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus Supplement (and all other references of like import)
shall be deemed to mean and include all such financial statements and schedules
and other information which is or is deemed to be incorporated by reference in
the Registration Statement or the Prospectus Supplement, as the case may be.

 

(b) No Stop Order. No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.

 

(c) Compliance with Applicable Regulations. The Registration Statement (and any
further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Act. Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Act and the Exchange Act and the applicable rules
and regulations of the Commission thereunder and did not and, as amended or
supplemented, if applicable, will not, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. Each of the Base
Prospectus and the Prospectus Supplement, as of its respective date, complied in
all material respects with

 

2



--------------------------------------------------------------------------------

the Act and the Exchange Act and the applicable rules and regulations of the
Commission thereunder. Each of the Base Prospectus and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
effective date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder, and none of such documents, when they
were filed with the Commission, contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein not misleading; and any further documents so filed and incorporated by
reference in the Base Prospectus or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein not misleading. Notwithstanding the foregoing, the Company
makes no representations or warranties as to the information contained in or
omitted from the Prospectus Supplement or any amendment thereof or supplement
thereto in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of the Placement Agent specifically for use in
the Registration Statement or the Prospectus Supplement. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the effective date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission.

 

(d) Reports and Documents, etc. There are no documents required to be filed with
the Commission in connection with the transaction contemplated hereby that (x)
have not been filed as required pursuant to the Act or (y) will not be filed
within the requisite time period. There are no contracts or other documents
required to be described in the Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which have not been
described or filed as required.

 

(e) Offering Materials Furnished to the Placement Agent. The Company has
delivered, or will as promptly as practicable deliver, to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Base Prospectus and the
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as the Placement Agent reasonably requests.

 

(f) Distribution of Offering Material. The Company has not distributed and will
not distribute, prior to the completion of the distribution of the Securities,
any offering material in connection with the offering and sale of the Securities
other than the Base Prospectus and the Prospectus Supplement or the Registration
Statement and copies of the documents incorporated by reference therein. For the
avoidance of doubt, any other material prepared and distributed solely by the
Placement Agent is not deemed to be distributed by the Company for purposes of
this paragraph (f).

 

(g) The Placement Agency Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification and contribution hereunder may be limited by applicable law
and except as the enforcement hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

3



--------------------------------------------------------------------------------

(h) Authorization of the Securities. The Securities have been duly authorized
for issuance and sale, and when issued and delivered by the Company against
payment therefor pursuant to this Agreement, will be validly issued, fully paid
and nonassessable.

 

(i) No Applicable Registration or Other Similar Rights. There are no persons
with registration, preemptive or other similar rights to have any securities
(whether equity, debt or any combination thereof) registered or qualified for
sale under the Registration Statement or the Prospectus Supplement or included
in the Offering contemplated by this Agreement, except for such rights as have
been duly waived or satisfied.

 

(j) No Material Adverse Change and Material Adverse Effect. Except as disclosed
in the Base Prospectus and in any Prospectus Supplement: (i) there has been no
material adverse change or effect, or any development that could reasonably be
expected to result in a material adverse change or effect, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and the subsidiaries of the Company set forth in Exhibit B hereto
(the “Subsidiaries”) taken as a whole (any such change or effect, where the
context so requires, is called a “Material Adverse Change” or a “Material
Adverse Effect”); (ii) the Company and the Subsidiaries have not incurred any
material liability or obligation, indirect, direct or contingent, not in the
ordinary course of business nor entered into any material transaction or
agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of capital stock or repurchase or redemption by the Company of any
class of capital stock.

 

(k) Independent Accountants. KPMG LLP, who have expressed their opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes and schedules thereto) and supporting schedules filed
with the Commission as a part of the Registration Statement and incorporated by
reference in the Base Prospectus or Prospectus Supplement, are independent
public or certified public accountants as required by the Act and the Exchange
Act.

 

(l) Preparation of the Financial Statements. The financial statements filed with
the Commission as a part of the Registration Statement or included or
incorporated by reference in the Base Prospectus or Prospectus Supplement
present fairly the financial position of the Company and its consolidated
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified therein. The supporting
exhibits and schedules included in the Registration Statement, if any, present
fairly the information required to be stated therein subject to the normal
year-end adjustments which are not expected to be material in amount. The
assumptions used in preparing any pro forma financial statements provide a
reasonable basis for presenting the significant effects attributable to the
transactions or events described therein, the related pro forma adjustments give
appropriate effect to the assumptions and the pro forma columns therein reflect
the proper application of the adjustments to the corresponding historical
financial statements. Such financial statements and supporting schedules, if
any, have been prepared in conformity with generally accepted accounting
principles as applied in the United States (“GAAP”), as applicable, applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto and comply in all material respects with the
Act, the Exchange Act and the applicable rules and regulations of the Commission
thereunder. No other financial statements or supporting schedules or exhibits
are required by the Act or the rules and regulations of the Commission
thereunder to be included in the Registration Statement, Base Prospectus or the
Prospectus Supplement.

 

(m) Incorporation and Good Standing. Each of the Company and its Subsidiaries
has been duly organized and is validly existing as a corporation in good
standing under the laws of its jurisdiction of incorporation with full corporate
power and authority to own its properties and other assets and

 

4



--------------------------------------------------------------------------------

conduct its business as described in the Prospectus Supplement, and is duly
qualified or licensed to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification
or license, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.

 

(n) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration
Statement and in each Prospectus Supplement (other than for issuances after the
dates thereof, if any, pursuant to employee benefit plans described in any
Prospectus Supplement or upon exercise of outstanding options or warrants
described in any Prospectus Supplement). The Securities conform in all material
respects to the description thereof contained in the Base Prospectus and the
Prospectus Supplement. As of June 26, 2003, there were [approximately 18,469,725
shares of Common Stock outstanding, approximately 4,456,402 reserved for
issuance under outstanding options, warrants, or convertible securities, and no
shares of Preferred Stock outstanding. Since June 26, 2003, the Company has not
issued any securities other than Common Stock of the Company pursuant to the
exercise of previously outstanding options in connection with the Company’s
employee stock purchase and option plans (the “Plans”) and options granted
pursuant to the Plans in the ordinary course of business consistent with past
practice. All the issued and outstanding shares of the capital stock of the
Company and the Subsidiaries have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance, in all material
respects, with federal and state securities laws, as applicable. Except as set
forth in the Base Prospectus and each Prospectus Supplement, all of the
outstanding shares of capital stock of the Subsidiaries are owned, directly or
indirectly, by the Company. None of the outstanding shares of capital stock of
the Company or any Subsidiary were issued in violation of any preemptive rights,
rights of first refusal or other similar rights to subscribe for or purchase
securities. There are no authorized or outstanding options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any Subsidiary other than those described in the Base
Prospectus and each Prospectus Supplement and other than options granted
pursuant to the Plans in the ordinary course of business consistent with past
practice. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options, warrants or other rights granted
thereunder, set forth in the Base Prospectus and the Prospectus Supplement
accurately and fairly presents the information required by the Act to be shown
with respect to such plans, arrangements, options and rights. Except as set
forth in the Base Prospectus or in any Prospectus Supplement, the Company does
not have any subsidiaries or own directly or indirectly any of the capital stock
or other equity or long-term debt securities or have any equity interest in any
other person.

 

(o) Stock Exchange Listing. The Common Stock (including any shares of Common
Stock issued in an Offering) is registered under the Exchange Act and is or will
be as of the Closing Date listed on the Nasdaq National Market, and the Company
has taken no action designed to, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from Nasdaq, nor has the Company
received any information suggesting that the Commission or Nasdaq is
contemplating terminating or suspending such registration or listing.

 

(p) No Consents, Approvals or Authorizations Required. No consent, approval,
authorization, filing with or order of any court or governmental agency or
regulatory body or vote of the Company’s shareholders is required in connection
with the performance by the Company of its obligations under this Agreement or
the offering or sale of its Securities hereunder, except such as have been
obtained or made or are contemplated by Section 2(a) to be obtained or made.

 

(q) Non-Contravention of Existing Instruments and Agreements. Neither the issue
and sale of the Securities nor the performance by the Company of its obligations
under this Agreement nor the

 

5



--------------------------------------------------------------------------------

fulfillment of the terms hereof will conflict with, result in a breach or
violation of, or the loss of any benefit under, or give rise to a right of
acceleration or any other right, or the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any Subsidiary
pursuant to: (i) the charter or by-laws of the Company or any Subsidiary; (ii)
the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any Subsidiary is a party or is bound or to
which any of its property is subject and which conflict, breach or violation is
reasonably likely to have a Material Adverse Effect; or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or any
Subsidiary, as the case may be, of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or such Subsidiary, as the case may be, or any of its property.

 

(r) No Defaults or Violations. None of the Company or the Subsidiaries is in
violation or default of: (i) any provision of its charter or by-laws; (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property is subject; or (iii) any foreign, federal, state or local statute, law
or rule applicable to the Company or Subsidiary, as the case may be, or any
regulation, judgment, order or decree of any court, governmental body, or agency
having jurisdiction over the Company or Subsidiary, as the case may be, or any
of its property, as applicable, except in case of clause (ii) and (iii) any such
violation or default which would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change not specifically disclosed in
the Base Prospectus or any Prospectus Supplement.

 

(s) No Actions, Suits or Proceedings. No action, suit or proceeding by or before
any foreign, federal, state or local court or governmental agency, authority or
body or any arbitrator involving the Company or any Subsidiary, as the case may
be, or any of its property is pending or, to the best knowledge of the Company,
threatened that if adversely determined: (i) could reasonably be expected to
have a Material Adverse Effect on the performance of this Agreement or the
consummation of any of the transactions contemplated hereby; or (ii) could
reasonably be expected to result in a Material Adverse Change.

 

(t) All Necessary Permits, Etc. To the best of its knowledge, each of the
Company and the Subsidiaries possesses such valid and current certificates,
authorizations and permits issued by the appropriate foreign, federal, state or
local regulatory agencies or bodies necessary to conduct its business as
currently conducted and as proposed in the Base Prospectus and each Prospectus
Supplement to be conducted, except to the extent that the failure to obtain such
certificates, authorizations or permits would not have a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
reasonably be expected to result in a Material Adverse Change.

 

(u) Title to Properties. Neither the Company nor any Subsidiary owns any real
property. Each of the Company and the Subsidiaries has good and marketable title
to all personal property and assets reflected as owned by it in the financial
statements referred to in Section 2(l) above (or elsewhere in the Base
Prospectus or each Prospectus Supplement) and which are material to the business
of the Company, in each case free and clear of any security interests,
mortgages, liens, encumbrances, claims and other defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property. The real
property, improvements, equipment and personal property held under lease by each
of the Company and the Subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material, and do not materially interfere with
the use made or proposed to be made of such real property, improvements,

 

6



--------------------------------------------------------------------------------

equipment or personal property. The Company and the Subsidiaries own or have
valid rights to use the intellectual property assets used in their business,
necessary to conduct the business described in the Base Prospectus and each
Prospectus Supplement, and no material right is expected to expire, terminate or
be disposed of in the foreseeable future, except as disclosed therein. The
Company has not received any notice of, and neither the Company nor any
Subsidiary has knowledge of, any infringement of or conflict with the rights of
others, except where the loss of any such right would not be reasonably likely
to have a Material Adverse Effect

 

(v) Tax Law Compliance. Each of the Company and the Subsidiaries has filed all
necessary foreign, federal, state and local income and franchise Tax returns,
except to the extent that the failure to file such Tax returns would not have a
Material Adverse Effect, and have paid all Taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them. Adequate charges, accruals and reserves have been
made in the applicable financial statements referred to in Section 2(l) above in
respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any Subsidiary has not
been finally determined. Neither the Company nor any Subsidiary is aware of any
tax deficiency that has been or might reasonably be asserted or threatened
against it that could reasonably be expected to result in a Material Adverse
Change. For purposes of this Agreement, the terms “Tax” and “Taxes” mean all
federal, state, local and foreign taxes, and any other assessments of a similar
nature (whether imposed directly or through withholding), including, without
limitation, any interest, additions to tax, or penalties applicable thereto. All
such Tax returns are true, complete and correct in all material respects.

 

(w) No Transfer Taxes or Other Fees. There are no transfer Taxes or other
similar fees or charges under United States law or the laws of any state or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the issuance and sale by the Company
of the Securities.

 

(x) Accounting Controls. Each of the Company and the Subsidiaries (i) makes and
keeps accurate books and records and (ii) maintains a system of accounting
controls sufficient to provide reasonable assurances that: (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, the Act and the Exchange Act and the rules
and regulations of the Commission thereunder, and to maintain accountability for
assets; (C) access to assets is permitted only in accordance with management’s
general or specific authorization; and (D) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

(y) Company Not an “Investment Company.” None of the Company or the Subsidiaries
is, or immediately after receipt of payment for the Securities will be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. Each of the
Company and the Subsidiaries will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

 

(z) Insurance. Each of the Company and the Subsidiaries is insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are prudent and
customary in the business in which it is engaged, including directors and
officers liability. Neither the Company nor any Subsidiary has any reason to
believe that it will not be able: (i) to renew its existing insurance coverage
as and when such policies expire; or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted. Neither the Company nor any Subsidiary has been denied any
insurance coverage which it has sought or for which it has applied, such as
would have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(aa) Labor Matters. No material labor disturbance by the employees of the
Company or any Subsidiary exists or, to the knowledge of the Company or any
Subsidiary, is threatened or imminent, and neither the Company nor any
Subsidiary is aware of any existing, threatened or imminent labor disturbance by
the employees of any of its principal suppliers, manufacturers, contractors or
customers that could reasonably be expected to result in a Material Adverse
Effect.

 

(bb) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.

 

(cc) Prior Stock Issuances. All offers and sales of capital stock of the Company
prior to the date hereof were at all relevant times duly registered or exempt
from the registration requirements of the Act and were duly registered or
subject to an available exemption from the registration requirements of the
applicable state securities or blue sky laws.

 

(dd) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any Subsidiary or any other
person required by the Act to be described in the Base Prospectus or any
Prospectus Supplement, which have not been described, or incorporated by
reference, therein as required.

 

(ee) Exchange Act Reports Filed. The Company has timely filed all reports
required of it to be filed pursuant to the Act and the Exchange Act and has
filed all such reports in the manner prescribed thereby.

 

(ff) Exhibits. Each agreement described in or filed as an exhibit to the
Registration Statement, the Base Prospectus and/or the Prospectus Supplement,
including all documents incorporated by reference therein, is in full force and
effect and is valid and enforceable by the Company or Subsidiary, as the case
may be, in accordance with its terms, except as the enforceability thereof may
be limited by applicable bankruptcy, insolvency or similar laws affections
creditors’ rights generally. Neither the Company nor any Subsidiary, as the case
may be, nor, to the knowledge of the Company or any such Subsidiary, any other
party, is in default in the observance or performance of any term or obligation
to be performed by it under any such agreement, and no event has occurred that
with notice or lapse of time or both would constitute such a default, in any
such case where such default or event would have a Material Adverse Effect.

 

(gg) Blue Sky; NASD Matters. The issuance and sale of Securities is exempt from
the qualification and broker-dealer requirements of the blue sky laws of each
state in the United States. With respect to the compensation to be paid to the
Placement Agent under this Agreement, such compensation arrangement is exempt
from the filing requirements of NASD Rule 2710 because the Company has met and
continues to meet the pre-1992 eligibility requirements for the use of the
Registration Statement on Form S-3 in connection with the Offering(s)
contemplated thereby and hereby (the pre-1992 eligibility requirements for the
use of the Registration Statement on Form S-3 include (a) having a
non-affiliate, public common equity float of at least $150 million or a
non-affiliate, public common equity float of at least $100 million and annual
trading volume of at least three million shares and (b) having been subject to
the Exchange Act reporting requirements for a period of 36 months).

 

Any certificate signed by an officer of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent in connection herewith or
in connection with any Offering shall be deemed to be a representation and
warranty by the Company to the Placement Agent as to the matters set forth
therein.

 

8



--------------------------------------------------------------------------------

Section 3. Delivery and Payment.

 

On the Closing Date of each Offering, each of the Investors will deposit into an
account designated by the Company an amount equal to the price per Security as
shown on the cover page of the applicable Prospectus Supplement multiplied by
the number of Securities purchased by it. At 10:00 a.m., California time or at
such other time on the date of each closing of a takedown, as may be agreed upon
by the Company and the Placement Agent (each a “Closing Date”), the Company
shall (a) deliver certificates in definitive form evidencing the Securities,
against payment therefor, to the Investors, which shall be registered in such
names and in such denominations as the Placement Agent or the Investors shall
request by written notice to the Company; or (b) for Investors who provide the
necessary account information to the Company, the Company shall cause such
Securities to be issued and delivered into a balance account with The Depository
Trust Company through its Deposit/Withdrawal at Custodian System. For the
purpose of expedited checking and packaging of the certificates for the
Securities, the Company agrees to make such certificates available for
inspection at the offices of the Placement Agent at least 24 hours prior to the
Closing Date. Each closing (the “Closing”) shall take place at the Company’s
principal executive offices or at the offices of the Company’s legal counsel.
All actions taken at the Closing shall be deemed to have occurred
simultaneously.

 

Section 4. Covenants of the Company.

 

The Company further covenants to and agrees with the Placement Agent as follows:

 

(a) Registration Statement Matters. The Company agrees to advise you promptly
during the period in which a prospectus is required by law to be delivered by a
Placement Agent or a dealer in connection with the distribution of Securities
contemplated by the Base Prospectus or any Prospectus Supplement (the
“Prospectus Delivery Period”), of the time when any amendment to the
Registration Statement has been filed or becomes effective or any supplement to
the Prospectus Supplement or any amended Prospectus Supplement has been filed;
to file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Section
13(a), 14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus
Supplement and for so long as the delivery of a prospectus is required in
connection with the offering or sale of the Securities; to advise you, promptly
after it receives notices thereof (i) of any request by the Commission to amend
the Registration Statement or to amend or supplement the Prospectus Supplement
or for additional information and (ii) of the issuance by the Commission, of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document or any amendment or supplement thereto or any order preventing or
suspending the use of the Base Prospectus or the Prospectus Supplement or any
amendment or supplement thereto or any post-effective amendment to the
Registration Statement, of the suspension of the qualification of the Securities
for offering or sale in any jurisdiction, of the institution or threatening of
any proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or Prospectus Supplement
or for additional information; and, in the event of the issuance of any stop
order or of any order preventing or suspending the use of the Base Prospectus or
Prospectus Supplement or suspending any such qualification, promptly to use its
reasonable best efforts to obtain the withdrawal of such order.

 

(b) Blue Sky Compliance. The Company will cooperate with the Placement Agent and
the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to

 

9



--------------------------------------------------------------------------------

file such a consent, and provided further that the Company shall not be required
to produce any new disclosure document other than the Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.

 

(c) Amendments and Supplements to the Prospectus Supplement and Other Securities
Act Matters. The Company will comply with the Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Base Prospectus and any Prospectus Supplement. If during the
Prospectus Delivery Period any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Placement Agent or
counsel for the Placement Agent, it becomes necessary to amend or supplement the
Base Prospectus or any Prospectus Supplement in order to make the statements
therein, in the light of the circumstances existing at the time the Prospectus
Supplement is delivered to a purchaser, not misleading, or, if it is necessary
at any time to amend or supplement the Base Prospectus or any Prospectus
Supplement to comply with any law, the Company promptly will prepare and file
with the Commission, and furnish at its own expense to the Placement Agent and
to dealers, an appropriate amendment to the Registration Statement or supplement
to the Base Prospectus or any Prospectus Supplement so that the Prospectus
Supplement as so amended or supplemented will not, in the light of the
circumstances when it is so delivered, be misleading, or so that the Base
Prospectus or any Prospectus Supplement will comply with such law. Before
amending the Registration Statement or supplementing the Base Prospectus in
connection with each Offering, the Company will furnish you with a copy of such
proposed amendment or supplement and will not file such amendment or supplement
to which you reasonably object.

 

(d) Copies of any Amendments and Supplements to the Prospectus Supplement. The
Company agrees to furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the Closing Date of each
Offering or such date that is, in the opinion of counsel for the Placement
Agent, the end of the Prospectus Delivery Period, as many copies of the Base
Prospectus and Prospectus Supplement and any amendments and supplements thereto
(including any Incorporated Documents) as the Placement Agent may reasonably
request.

 

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in each Prospectus Supplement.

 

(f) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(g) Earnings Statement. As soon as practicable and in accordance with applicable
requirements under the Act, but in any event not later than 18 months after the
Closing Date of each Offering, the Company will make generally available to its
security holders and to the Placement Agent an earnings statement, covering a
period of at least 12 consecutive months beginning after the Closing Date, that
satisfies the provisions of Section 11(a) and Rule 158 under the Act.

 

(h) Periodic Reporting Obligations. During the Prospectus Delivery Period, the
Company shall duly file, on a timely basis, with the Commission and the Nasdaq
National Market all reports and documents required to be filed under the
Exchange Act within the time periods and in the manner required by the Exchange
Act.

 

10



--------------------------------------------------------------------------------

(i) Additional Documents. The Company will enter into any subscription, purchase
or other customary agreements as the Placement Agent or the Investors deem
necessary or appropriate to consummate each Offering, all of which will be in
form and substance reasonably acceptable to the Placement Agent, the Investors
and the Company. The Company agrees that the Placement Agent may rely upon, and
is a third party beneficiary of, the representation and warranties, and
applicable covenants, set forth in any such purchase, subscription or other
agreement with Investors in each Offering.

 

Section 5. Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 as of the date hereof and as of the Closing Date of each
Offering as though then made, to the timely performance by the Company of its
covenants and other obligations hereunder on and as of such dates, and to each
of the following additional conditions:

 

(a) Compliance with Registration Requirements; No Stop Order; No Objection from
the NASD. Each Prospectus Supplement shall have been duly filed with the
Commission in accordance with Rule 424(b); no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no order preventing or suspending the use of any
Prospectus Supplement shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission; no order having the
effect of ceasing or suspending the distribution of the Securities or any other
securities of the Company shall have been issued by any securities commission,
securities regulatory authority or stock exchange and no proceedings for that
purpose shall have been instituted or shall be pending or, to the knowledge of
the Company, contemplated by any securities commission, securities regulatory
authority or stock exchange; all requests for additional information on the part
of the Commission shall have been complied with; and the NASD shall have raised
no objection to the fairness and reasonableness of the placement agency terms
and arrangements.

 

(b) Corporate Proceedings. All corporate proceedings and other legal matters in
connection with this Agreement, the Registration Statement and each Prospectus
Supplement, and the registration, authorization, issue, sale and delivery of the
Securities, shall have been reasonably satisfactory to the Placement Agent’s
counsel, and such counsel shall have been furnished with such papers and
information as they may reasonably have requested to enable them to pass upon
the matters referred to in this Section 5.

 

(c) No Material Adverse Change or Material Adverse Effect. Subsequent to the
execution and delivery of this Agreement and prior to each Closing Date, there
shall not have occurred any Material Adverse Change or Material Adverse Effect,
which, in your reasonable judgment, makes it impracticable or inadvisable to
proceed with the public offering of the Securities on the terms and in the
manner contemplated by the applicable Prospectus Supplement.

 

(d) Opinion of Counsel for the Company. You shall have received on the Closing
Date of each Offering, and the Company shall cause to be delivered to you, an
opinion substantially in the form of Exhibit A attached hereto, of legal counsel
to the Company, dated the Closing Date, addressed to the Placement Agent.

 

(e) Accountants’ Comfort Letter. You shall have received on each Closing Date
and the Company shall cause to be delivered to you, a letter from KPMG LLP (or
the Company’s then current independent auditors), addressed to the Placement
Agent, dated as of each Closing Date, in a form mutually agreed upon. The letter
shall not disclose any change in the condition (financial or otherwise),

 

11



--------------------------------------------------------------------------------

earnings, operations, business or prospects of the Company from that set forth
in the Registration Statement or the applicable Prospectus Supplement, which, in
your sole judgment, is material and adverse and that makes it, in your sole
judgment, impracticable or inadvisable to proceed with the public offering of
the Securities as contemplated by such Prospectus Supplement.

 

(f) Officers’ Certificate. You shall have received on each Closing Date a
certificate of the Company, dated as of each Closing Date and signed by the
Chief Executive Officer and Chief Financial Officer of the Company, to the
effect that:

 

(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made on and as of the Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to each Closing Date;

 

(ii) No stop order suspending the effectiveness of the Registration Statement or
the use of the Base Prospectus or the Prospectus Supplement has been issued and
no proceedings for that purpose have been instituted or are pending or, to the
Company’s knowledge, threatened under the Act; no order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company has been issued by any securities commission, securities
regulatory authority or stock exchange in the United States and no proceedings
for that purpose have been instituted or are pending or, to the knowledge of the
Company, contemplated by any securities commission, securities regulatory
authority or stock exchange in the United States;

 

(iii) When the Registration Statement became effective and at all times
subsequent thereto up to the delivery of such certificate, the Registration
Statement, the Base Prospectus and each Prospectus Supplement and any amendments
or supplements thereto, and Incorporated Documents, when such documents became
effective or were filed with the Commission, contained all material information
required to be included therein by the Act and the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and in all material respects conformed to the requirements of the Act and
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the Base
Prospectus and the Prospectus Supplement, and any amendments or supplements
thereto, did not and do not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that the preceding representations and
warranties contained in this paragraph (iii) shall not apply to any statements
or omissions made in reliance upon and in conformity with information furnished
in writing to the Company by the Placement Agent expressly for use therein) and,
since the effective date of the Registration Statement, there has occurred no
event required by the Act and the rules and regulations of the Commission
thereunder to be set forth in an amended or supplemented Prospectus Supplement
which has not been so set forth;

 

(iv) Subsequent to the respective dates as of which information is given in the
Registration Statement, the Base Prospectus and each Prospectus Supplement,
there has not been: (a) any Material Adverse Change; (b) any transaction that is
material to the Company and the Subsidiaries taken as a whole, except
transactions entered into in the ordinary course of business; (c) any
obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness

 

12



--------------------------------------------------------------------------------

of the Company or any Subsidiary; (e) any undisclosed dividend or distribution
of any kind declared, paid or made on the capital stock of the Company; or (f)
any loss or damage (whether or not insured) to the property of the Company or
any Subsidiary which has been sustained or will have been sustained which has a
Material Adverse Effect.

 

(v) The numbers and percentages contained in the Registration Statement, Base
Prospectus, each Prospectus Supplement, the Company’s Form 10-K for the fiscal
year ended March 31, 2003, and the Company’s Proxy Statement which have not been
“comforted” by KPMG, LLP (or the Company’s then current independent auditors)
pursuant to Section 5(e) are true and correct.

 

(g) Stock Exchange Listing. The Common Stock (including any shares of Common
Stock issued in an Offering) is registered under the Exchange Act and is or will
as of the Closing Date be listed on the Nasdaq National Market, and the Company
has taken no action designed to, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from Nasdaq National Market, nor has
the Company received any information suggesting that the Commission or the
Nasdaq National Market is contemplated terminating such registration or listing.

 

(h) Compliance with Prospectus Delivery Requirements. The Company shall have
complied with the provisions of Sections 2(e) and (f) and 4 (a), (c) and (d)
with respect to the furnishing of Prospectus Supplements.

 

(i) Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

 

Section 6. Payment of Expenses.

 

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation: (i) all expenses
incident to the issuance, delivery and qualification of the Securities
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Common Stock; (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Securities; (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors; (v) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus
and each Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company or the Placement Agent in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the state securities
or blue sky laws or the securities laws of any other country; (vii) the filing
fees incident to, and the reasonable fees and expenses of counsel for the
Placement Agent in connection with, the review and approval by the NASD of the
Placement Agent’s participation in the offering and distribution of the
Securities; (viii) the fees and expenses associated with including the
Securities on the Nasdaq National Market; (ix) all costs and expenses incident
to the travel and accommodation of the Company’s employees on the “roadshow,” if
any; and (x) all other fees, costs and expenses referred to in Part II of the
Registration Statement.

 

13



--------------------------------------------------------------------------------

Section 7. Reimbursement of Placement Agent’s Expenses.

 

Whether or not this Agreement is terminated, and whether or not the sale to the
Investors of the Securities on any Closing Date is consummated, the Company
agrees to reimburse the Placement Agent, upon demand, for all out-of-pocket
expenses (up to $1000 per Offering) that shall have been reasonably incurred by
the Placement Agent in connection with the proposed purchase and the offering
and sale of the Securities, including but not limited to reasonable fees and
disbursements of counsel, printing expenses, travel and accommodation expenses,
postage, facsimile and telephone charges.

 

Section 8. Indemnification and Contribution.

 

(a) Indemnification of the Placement Agent. The Company agrees to indemnify and
hold harmless the Placement Agent, its officers and employees, and each person,
if any, who controls the Placement Agent within the meaning of the Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Placement Agent or such controlling person may become subject,
under the Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or (ii) upon any untrue statement or alleged untrue
statement of a material fact contained in the Base Prospectus or the Prospectus
Supplement (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (iii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iv) in whole
or in part upon any failure of the Company to perform its obligations hereunder
or under law; or (v) any act or failure to act or any alleged act or failure to
act by any Placement Agent in connection with, or relating in any manner to, the
Securities or the offering contemplated hereby, and which is included as part of
or referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i), (ii), (iii) or (iv) above, provided
that the Company shall not be liable under this clause (v) to the extent that a
court of competent jurisdiction shall have determined by a final judgment that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by any Placement Agent
through its bad faith or willful misconduct; and to reimburse such Placement
Agent and each such controlling person for any and all expenses (including the
reasonable fees and disbursements of counsel chosen by Roth Capital) as such
expenses are reasonably incurred by such Placement Agent or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by any Placement Agent expressly
for use in the Registration Statement, the Base Prospectus or the Prospectus
Supplement (or any amendment or supplement thereto).

 

(b) Indemnification of the Company, its Directors and Officers. The Placement
Agent agrees to indemnify and hold harmless the Company, each of its directors,
each of its officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of the Act or the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
under the Act, the

 

14



--------------------------------------------------------------------------------

Exchange Act, or other federal, state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of such Placement Agent), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in any Prospectus Supplement (or any
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in such Prospectus
Supplement (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by such Placement
Agent expressly for use therein and to reimburse the Company, or any such
director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that the Placement Agent may otherwise have.

 

(c) Information Provided by the Placement Agent. The Company and each person, if
any, who controls the Company within the meaning of the Act or the Exchange Act,
hereby acknowledges that the only information that the Placement Agent will
furnish to the Company expressly for use in any Prospectus Supplement (or any
amendment or supplement thereto) are the statements regarding the Placement
Agent set forth under the caption “Plan of Distribution” in the Prospectus
Supplement.

 

(d) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability, which it may have to
any indemnified party for contribution to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless: (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party), representing the indemnified parties who are parties to such action);
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action; or (iii) the indemnifying party has

 

15



--------------------------------------------------------------------------------

authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party, in each of which cases the fees and expenses of counsel
shall be at the expense of the indemnifying party.

 

(e) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes: (i) an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such action, suit or
proceeding; and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

 

(f) Contribution. If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect the
relative benefits received by such party on the one hand and the Placement Agent
on the other from the offering of the Securities. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law then each indemnifying party shall contribute to such amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of such indemnifying
party on the one hand and the Placement Agent on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof), as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the “control” stockholders on
the one hand or the Placement Agent on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(f) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(f). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 8(f) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (f): (i) no Placement Agent shall be required to
contribute any amount in excess of the amount of the placement agent fees
actually received by such Placement Agent pursuant to the Offering at issue; and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. The Placement Agent’s
obligations under this Section 8(f) to contribute are several in proportion to
their respective placement obligations and not joint.

 

(g) Timing of Any Payments of Indemnification. Any losses, claims, damages,
liabilities or expenses for which an indemnified party is entitled to
indemnification or contribution under this Section 8 shall be paid by the
indemnifying party to the indemnified party as such losses, claims, damages,

 

16



--------------------------------------------------------------------------------

liabilities or expenses are incurred, but in all cases, no later than forty-five
(45) days of invoice to the indemnifying party.

 

(h) Survival. Section 6 (Payment of Expenses), Section 7 (Reimbursement of
Placement Agent’s Expenses), Section 8 (Indemnification and Contribution) and
Section 9 (Representations and Indemnities to Survive Delivery) shall remain
operative and in full force and effect, regardless of: (i) any investigation
made by or on behalf of any Placement Agent or any person controlling such
Placement Agent, the Company, its directors or officers or any persons
controlling the Company; (ii) acceptance of any Securities and payment therefor
hereunder; and (iii) any termination of this Agreement. A successor to any
Placement Agent, or to the Company, its directors or officers or any person
controlling the Company, shall be entitled to the benefits of the indemnity,
contribution and reimbursement agreements contained in this Section 8.

 

(i) Acknowledgements of Parties. The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 8, and are fully informed
regarding said provisions. They further acknowledge that the provisions of this
Section 8 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement and the Prospectus Supplement
as required by the Act and the Exchange Act.

 

Section 9. Representations and Indemnities to Survive Delivery.

 

The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent or the Company or any of its or
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.

 

Section 10. Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

 

If to the Placement Agent:

 

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, California 92660

Facsimile: (949) 720-7223

Attention: Managing Director

 

With a copy to

 

Snell & Wilmer L.L.P.

One Arizona Center

Phoenix, Arizona 85004

Facsimile: (602) 382-6070

Attention: Steven D. Pidgeon

 

17



--------------------------------------------------------------------------------

If to the Company:

 

Sonic Solutions

101 Rowland Way, Suite 110

Novato, California 94945

Facsimile: (415) 893-8008

Attention: President & CEO

 

With a copy to:

 

Heller Ehrman White & McAuliff LLP

275 Middlecamp Road

Menlo Park, California 84025

Facsimile: (650) 324-0638

Attention: Kyle Guse

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 11. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8, and to their respective
successors, and personal representatives, and no other person will have any
right or obligation hereunder.

 

Section 12. Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

Section 13. Governing Law Provisions.

 

(a) Governing Law. This agreement shall be governed by and construed in
accordance with the internal laws of the state of California applicable to
agreements made and to be performed in such state.

 

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in Los Angeles County, California, or the courts of the State of
California in each case located in Los Angeles County (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or

 

18



--------------------------------------------------------------------------------

claim in any such court that any such suit, action or other proceeding brought
in any such court has been brought in an inconvenient forum.

 

Section 14. General Provisions.

 

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

SONIC SOLUTIONS, a California corporation

By:

 

/s/    A. CLAY LEIGHTON        

--------------------------------------------------------------------------------

    Name: A. Clay Leighton

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agent as of the date first above written.

 

ROTH CAPITAL PARTNERS LLC

By:

 

/s/    AARON M. GUREWITZ        

--------------------------------------------------------------------------------

   

Name: Aaron M. Gurewitz

Title: Managing Director

 

20